Civil action in ejectment and to recover rents.
Demurrer originally interposed, but upon the hearing the parties seem to have agreed that the judge might determine the case on certain concessions and findings. This was done and resulted in judgment for plaintiff.
"Defendants except to the signing of the judgment," and appeal. *Page 837 
The record in this case is not altogether clear, albeit the single exception "to the signing of the judgment," appearing on the record, limits the appeal to the sufficiency of the concessions and findings to support the judgment. Blades v. Trust Co., 207 N.C. 771, 178 S.E. 565; Wilsonv. Charlotte, 206 N.C. 856, 175 S.E. 306; Mfg. Co. v. Lbr. Co.,178 N.C. 571, 101 S.E. 214.
In this view of the matter, we cannot say that error has been shown. Hence, the judgment will be
Affirmed.